Title: To Thomas Jefferson from Louis Philippe Gallot de Lormerie, 15 April 1803
From: Lormerie, Louis Philippe Gallot de
To: Jefferson, Thomas


          
            Monsieur Le Président
            Washington city 15. avril 1803.
          
          L’introduction dans les Etats unis des Arts qui peuvent seuls Civiliser les Mœurs, Consoler les hommes de la méchançeté humaine, et prévenir ou Guèrir les maux inseparables de la Vie soçiale, semblent appartenir a votre Administration. Vous savés trés bien qu’on les a Calomniés; mais qu’on a Confondu L’abus avec Lusage. L Art du Dessin ètant la Bâse de toute Perfection, même dans les métiers peut produire, au sein de Votre Nation, des amèliorations importantes. Les hollandais peuple 1°. pecheur et Navig. 2° commerçant trés Econome, 3° sage Calculateur, Les hollandais dis je ont apperçu dès le siécle de Loüis XIV qu’ils pouroient avec les tableaux qui Sortoient de françe alors Créer une Branche de Commerce Conséquente. Ils les ont donc achetés recueillis, et ont fait des Profits immenses aprés quelques années. Le Goût de ces Productions admirables a Contribué beaucoup a Ralentir et Enfin a Dètruire cet Esprit de Spéculation excessif qui Dispersoit les Capitaux comme les vents Dispersent les nuâges et les abÿment dans L’Oçéan. Ce Goût les a fixés et des Richesses d’abord fictives sont devenues rèelles. Plusieurs Collections se sont vendues et ont offert, chaque souvent, un Capital de 3 a cinq cent mille florins.
          La Superbe Gallerie de Scipio que j’ai Lhonneur de vous offrir, ne poura jamais se retrouver ici a un prix aussi modique, et ce seroit un Bienfait qui Distingueroit pour toujours votre Administration si dans une des salles du Capitole, ou chés vous elle etoit offerte comme Modéle aux Elèves pour la Peinture de L’histoire. La Noblesse de la Composition, la Pureté du Dessin, L Elegance des formes et la Beauté de L Ensemble, ont Obtenu et obtiendront pour ces 4 Piéces L’Admiration Genérale.
          
          Les quatre autres Charmants Paÿsâges orneroient Elegamment une summer house ou autre appartment comme de beaux Tableaux a Monticello. Dans L hiver elles pouroient Encor Etre trés utiles dans Votre Maison de fèderal City ou au mileuu des frimats elles vous offriroient Le spectacle Dèliçieux des fleurs et des arbres toujours Verds et des situations riches de St. Cloud &c qui vous rapelleroient des souvenirs agrèables.
          Je n’insisterois cependant pas a vous les offrir, si une Circonstance que j’ai oublié de vous mentionner hier lorsque j’ai eu Lhonneur de vous reçevoir ne m’y obigeoit. au Tribunal de la Vertu, la Probité doit Triomphér. Mon Desir de paÿer Exactement en votre Paÿs comme dans le mien m’a porté seul a faire cette importation. Je ne dois que deux cent vingt dollars a une maison de Philadie. pour objets que j’ai achetés dElle et qui montent a 920 dollars sur lesquels J’en ai payés 700. Ces objets sont chés moi invendus et par Eux je dois rèaliser un Benéfice. C’est une industrie honnête qu’il me faut Exerçer jusqu’a ce que j’aie [Encore] recouvré quelques fonds dEurope et realisé mes terres. Vous savés que par Partialité pour votre Paÿs J’ai placé vingt mille dollars que je n’ai pas Encore realisés.... J Espere que Vous ne me refuserés pas de m’aider en achetant ou les 4 Charmans paÿsâges qui Egalent les plus beaux tableaux pour 250. dollars qui sont reellement une Bagatelle pour vous. Ces Pieces cousues deux a deux pouroient au moins vous fournir deux trés Grands et beaux Tapis a bon marcheé.
          Je vous offre Egalement les 4 Superbes Pieces de Scipio a 450. A votre Choix on ne poura qu’applaudir a Vos Vües d humanité et d’utilité Publique qui vous auront Engagé a les acquérir.
          J Espere qu’en faveur de L’ancienne Connoissance que m’a procuré le Marquis De La faÿette vous ne me refuserés pas d’acheter pour une aussi modique Somme et, afin de vous prouver la Verité de ce que J’ai Lhonneur de vous annoncer cÿ dessus soit que vous Preniés ces 4 ou ces 8 pièces Je Chargerai demain par M Granger maitre general de la Poste aux Lettres Deux cens vingt dollars pour M. Robert Ralston respectable maison a Philadelphia; et Desormais je ne vous importunerai plus d’aucune affaire Semblable.
          Je vous communiquerai seulement, si vous Le trouvés bon, un Memoire sur des Moÿens de sureté publique dans vos Etats, plus adaptés encor au Local, que ceux que vous approuvâtes de moi En 1787. par votre Lettre dattée 6 Juillet a Paris, susdite année, et que vous trouvates calculés pour remplir cet Objet important. Jaÿ Lhonneur dEtre avec un sincère et profond Respect
          Monsieur, Votre trés humble & trés Devoué serviteur
          
            Lormerie
          
          
          Editors’ Translation
          
            
              Mister President,
              Washington, 15 Apr. 1803
            
            Only the arts can civilize human behavior, console men for human cruelty, and prevent or heal the evils that are inseparable from life in society. Introducing the arts into the United States is part of your administration. As you well know, the arts have been calumniated, but that is because people have mistaken abuse for use. Drawing is the foundation of all perfection, even in crafts. The arts could bring about significant improvements at the heart of your nation. The Dutch, a population of fishermen and sailors, thrifty businessmen and wise accountants, recognized as early as the century of Louis XIV that they could create an important branch of commerce with the paintings that were emerging from France. They thus purchased and collected them and made enormous profits in a few years. The taste for these admirable works greatly contributed to slowing and finally destroying the excessive spirit of speculation that disperses capital the way the wind disperses clouds and drowns them in the sea. Taste stabilized the Dutch; wealth that was initially virtual became real. Several collections were sold, each one generating a capital of three hundred to five hundred thousand florins.
            The superb collection of Scipio tapestries that I have the honor of offering you will never again be found in America at so modest a price. If it could provide students with a model for historical painting, either in one of the rooms of the Capitol or at your home, your administration would be known forever for this benefaction. The nobility of the composition, the purity of the design, the elegance of the form and the beauty of the ensemble have earned, and will continue to earn, universal admiration for these four works.
            The four charming landscapes, like the beautiful paintings at Monticello, would be elegant adornments for a summer house or other home. In the winter they could also be useful in your home in the federal city where, with frost outside, they would provide you the delicious spectacle of flowers and trees that are always green as well as exquisite views of St Cloud, etc., that would remind you of happy memories.
            I would not insist on offering them to you, however, if I were not obliged to do so by a circumstance that I forgot to mention yesterday when I had the honor of welcoming you. In the Tribunal of Virtue, honesty must triumph. My only motivation is my desire to pay exactly the same in your country as in my own. I owe $220 to a shop in Philadelphia for works that I bought there, totaling $920, toward which I paid $700. These works are unsold, at my house, and I must make a profit on them. This is honest business that I must undertake until I have received funds from Europe and sold my land. You know that, out of partiality to your country, I invested $20,000 that I have not yet recovered. I hope you will not refuse to help me out by buying the four charming landscapes which are as beautiful as the most exquisite paintings. They cost $250, which is just a trifle for you. If these tapestries were sewn together, two by two, you would have at least two very large, beautiful rugs for a reasonable price.
            I am also offering you the four superb Scipio works for $450. Everyone who saw your purchases would applaud the spirit of humanity and public good that inspired you to acquire them.
            
            Based on our long acquaintance, initiated by the Marquis de Lafayette, you will not refuse to make a purchase for such a modest price. To prove the truth of what I have the honor of announcing above, if you take either four or eight works, I will send $220 tomorrow to Mr. Robert Ralston, a respectable Philadelphia shopkeeper, through the postmaster general, Mr. Granger. Henceforth, I will not bother you with any other similar affair.
            I will merely send you, if you wish, my text about the means of ensuring security in your states which is better suited to local conditions than my previous one, which you approved in 1787 by your letter from Paris dated July 6 of that year, and which you found suitable for filling this important function.
            With deep and profound respect, Sir, I have the honor of being your very humble and devoted servant.
            
              Lormerie
            
          
        